Citation Nr: 0831188	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1977 to 
June 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran was scheduled for a Board 
hearing at the Detroit VA regional office in June 2006; 
however, he failed to appear for this hearing.  Accordingly, 
the Board considers the veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2007).

This claim was remanded by the Board in June 2007 for 
additional development.  The additional development has been 
completed and the case is once again properly before the 
Board.


FINDING OF FACT

The veteran's degenerative arthritis of the left ankle is 
manifested by dorsiflexion to 10 degrees with complaints of 
pain and plantar flexion to 25 degrees without complaints of 
pain, which equates to no worse than moderate limitation of 
motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271, 5272, 
5273, and 5274.  (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in April 2004, March 2006 and 
July 2007.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form prescribed by that case.  Failure to 
provide pre-adjudicatory notice of any of the necessary duty-
to-notify elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  Nevertheless, 
lack of harm may be shown (1) when any defect was cured by 
actual knowledge on the part of the claimant, (2) when a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) when a benefit could not have 
been awarded as a matter of law.  Id., at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his degenerative arthritis of the 
left ankle had on his daily life and occupational activities 
at his May 2004 and May 2008 VA examinations performed in 
association with this claim.  In response to questioning 
regarding the impact of his disability on his daily life and 
occupational activities, the veteran reported in his May 2004 
examination that ever since his left ankle injury, he had had 
pain, weakness, and stiffness in his left ankle.  He reported 
that he was unemployed because of his left ankle pain and 
stated that he was unable to perform certain activities of 
daily living such as cleaning his home.  At his May 2008 
examination, the veteran complained that his activities were 
limited and he had difficulty walking or standing for a long 
time.  He noted that his work was affected, and stated that 
although he did not take any medications for his ankle, his 
sometimes used a compress.  Further, on his August 2004 
notice of disagreement (NOD), the veteran stated that he had 
to use a cane when he walked, and stated that he was in pain 
throughout the day and when he slept.

The Board finds that the responses to the questioning at both 
the May 2004 and May 2008 VA examinations regarding the 
situations that give the veteran the greatest difficulty in 
his daily life, in addition to the veteran's August 2004 
statement regarding how his left ankle disability affects his 
daily life, show that the veteran had actual knowledge that 
medical and lay evidence was required to show an increase in 
severity, including the impact on his daily life, and 
employment.

Further, letters to the veteran dated in March 2006 and July 
2007, provided notice that a disability rating would be 
determined by application of the rating schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The veteran was made aware of this.  In addition, 
these letters provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that, while the notice requirements of Vazquez-Flores 
were not met as contemplated by the Court, the administrative 
appeal process provided the veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), and provided two examinations 
in furtherance of the veteran's left ankle disability claim.  
The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

II. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App.  55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The Board has considered staged ratings in 
accordance with Hart, but finds that the medical evidence 
does not show distinct time periods that warrant different 
ratings.  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's degenerative arthritis of the left ankle has 
been evaluated utilizing Diagnostic Code 5010, arthritis due 
to trauma, as substantiated by x-ray findings.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5010, in turn, is rated utilizing 
Diagnostic Code 5003, degenerative arthritis.  Id.  
Diagnostic Code 5003 calls for rating the disability based on 
limitation of motion under the appropriate diagnostic code.  
Here, Diagnostic Code 5271, limitation of motion of the 
ankle, is utilized to evaluate the veteran's degenerative 
arthritis of the left ankle.

Under Diagnostic Code 5271, a 10 percent rating is for 
application when there is moderate limitation of motion.  A 
20 percent rating, the highest available under Diagnostic 
Code 5271, is for application when there is marked limitation 
of motion of the ankle.  (Full range of motion of the ankle 
for dorsiflexion is from 0 to 20 degrees, and full range of 
motion for plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2007).)  A 20 percent rating is 
also warranted under the other diagnostic codes related to 
the ankle if there is ankylosis with plantar flexion less 
than 30 degrees; or ankylosis of the subastragalar or tarsal 
joint in poor weight-bearing position; or if the evidence 
demonstrates a malunion of the os calcis or astragalus with 
marked deformity; or if there are residuals of an 
astragalectomy.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5270, 5272, 5273, and 5274).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  

In this case, a higher evaluation for the veteran's left 
ankle degenerative arthritis is not warranted because the 
medical evidence does not show that the veteran experiences 
"marked" limitation of motion of his left ankle.  
Specifically, the May 2005 examination revealed dorsiflexion 
to 10 degrees with complaints of pain, and plantar flexion to 
25 degrees without complaints of pain.  The examiner 
diagnosed the veteran with a normal left ankle without any 
instability, and noted very minimal limitation of motion.  
(See May 2008 VA examination).  An earlier examination (May 
2004), revealed dorsiflexion to 10 degrees, and plantar 
flexion to 35 degrees.  Here, the Board finds that neither 
range of motion assessment amounts to "marked" limitation 
of motion, which is required to obtain a 20 percent rating.  
Further, in addition to range of motion testing to determine 
the severity of the veteran's disability, an x-ray conducted 
at the time of the 2008 examination showed no evidence of 
post-traumatic arthritis or any residual of traumatic injury, 
and the examiner noted no deformity or swelling, and opined 
that the left ankle disability did not effect the veteran's 
ability to work.  Additionally, the Board notes that the May 
2008 examiner specifically stated that the functional loss 
due to pain was minimal, and noted that there was no 
additional limitation of motion due to pain, weakness, 
fatigue or lack of endurance on repetitive use.  Clearly, 
this 2008 assessment regarding functional loss shows that the 
examiner took into account the effects of pain on use, 
functional loss, and incoordination, when assessing the range 
of motion of the veteran's left ankle disability in 
accordance with DeLuca.

Although the term "marked" is not defined, a 20 percent 
rating is not otherwise warranted for ankle disability except 
in circumstances where there has been an astragalectomy, 
malunion, ankylosis of the subastragalar or tarsal joint in a 
poor weight-bearing position, or ankylosis in plantar flexion 
less than 30 degrees.  38 C.F.R. § 4.71a.  Here, the veteran 
can move his ankle from 10 degrees of dorsiflexion to 25 
degrees of plantar flexion as of the May 2008 examination, 
and the May 2004 examiner noted that no ankylosis of the 
ankle was shown.  While the aforementioned range of motion is 
clearly less than normal, it does not approach the level of 
disability contemplated by ankylosis in plantar flexion less 
than 30 degrees, or malunion, or ankylosis of the 
subastragalar or tarsal joint, which problems presumably 
approximate the same level of disability contemplated by the 
term "marked" limitation of motion.  Consequently, even 
with consideration of functional impairment due to the pain 
reported by the veteran, the Board finds that the disability 
does not approximate the criteria for a 20 percent rating 
("marked" limitation of motion).  Diagnostic Code 5271.  
The VA examiner addressed this by his conclusion that the 
effect of the ankle disability was minimal.  

A higher rating is also not warranted under other diagnostic 
codes relating to the ankle because ankylosis, malunion of 
the os calcis or astragalus, or an astragalectomy is not 
shown.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5270, 5272,  
5273, and 5274). 

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no objective evidence of record that the veteran has 
experienced marked interference with employability solely 
because of his left ankle disability.  In fact, the May 2008 
examiner specifically commented that the veteran's 
degenerative arthritis of the left ankle had no impact on 
employment.  Further, there is no evidence that the veteran 
has been frequently hospitalized for treatment of his left 
ankle disability.  Functional loss due to pain which equates 
to moderate limitation of motion is what the veteran actually 
experiences, and this is what he has been compensated for 
with the 10 percent rating.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for his left 
ankle degenerative arthritis.


ORDER

Entitlement to an increased rating for degenerative arthritis 
of the left ankle, currently evaluated as 10 percent 
disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


